DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maissami, US 8,584,301 in view of Butz, CA 3022017, Isensee, US 1,379,922 and Tsaur, US 6,754,930.
	Maissami discloses the claimed invention including an integrally formed flexible rubber applicator stick (Column 2 Lines 38-50) comprising a stick body (portion of 12 nearest 14, see annotated Figure 1 following this paragraph), wherein the stick body is connected to a soft connection region at one end thereof (14 and 20; Column 2 Lines 50-58) and connected to a soft connection region (weakened portion of 14, see Column 2 Lines 24-29), and an anti-slip grip is set up on the end of the stick body that is adjacent to the soft connection region (not shown, Column 2 Lines 33-34). Regarding claim 2, the soft connection region comprises an integrally formed columnar portion and a tapered portion, the columnar portion is connected to one end of the stick body (14) and an end of the tapered portion (20) is connected to the bristle head (see Figures), the diameter of the columnar portion is smaller than that of the stick body (Figure 1). Regarding claim 3, the end of the tapered portion of the soft connection region is covered with the bristle head (head 22, Figure 1), and the periphery of the bristle head is covered with the flexible covered bristles (Figures 1-3). Regarding claim 7, the stick body is a cylindrical structure (Figures 1-2). 
[AltContent: textbox (stick body)][AltContent: textbox (handle)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    257
    758
    media_image1.png
    Greyscale

	With regards to claim 1, it is noted that Maissami discloses that the material is rubber (rubberlike, Column 1 Lines 38-40, Column 2 Lines 44-46) and recognizes that the handle and 
	Butz teaches an interdental cleaner similar to Maissami, but differs in its construction of specific materials. In Butz, the interdental cleaner has a stick body (at 11, central part of 11, Figure 1) that is made of a polypropylene material (Page 7 last paragraph and Page 11 Lines 28-31) and a bristle head (12) mounted at an end of a soft connection region (soft connection region at 13), the bristle head is made of a silicone material (Page 11 Lines 32-37), and the lengths of its multiple soft flexible rubber bristles are different (Figure 1-2) and are evenly distributed on an outer surface of the bristle head (Figures 1-2). Butz particularly teaches the use of two materials, silicone and polypropylene, to allow an inner structure that provides support from a stable plastic (Page 3 Lines 26-33) and an outer sheath structure that is flexible plastic (Page 3 Lines 33-38), the flexible silicone plastic allows for elastic deformation and soft cleaning surfaces (Page 3 Lines 1-9, Page 7 Lines 6-24). 
	

	Tsaur teaches an applicator stick (1) that has an annular discarding groove set up between a handle (in Figure 1 the handle is the portion that has reference numeral 1) and a stick body (stick body is the portion between the two grooves as shown in Figure 1 each groove is represented by 3), the groove located in this region of the applicator stick so that the applicator can be shortened or the tip can be disposed of after use (Column 2 Lines 3-19).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of Maissami to specifically include polypropylene for the stick body and silicone for the bristle head, as taught by Butz, so that there is a stable plastic formed within the stick body to provide support that sufficiently withstands forces applied by a user and also using a soft flexible material for the head that conforms during cleaning and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of bristles of Maissami so that they have a configuration suitable to clean interdental areas as taught by Butz, and further it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-slip grip of Maissami to be an external thread, as taught by Isensee, to serve as a grip surface for handling a stick-like tool and even further it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator stick of Maissami so that the annular discarding groove is set up between the handle and stick body, as taught by Tsaur, so .
Response to Arguments
2.	Applicant's arguments filed 2 November 2021 have been fully considered but they are not persuasive.
	The Applicant particularly sets forth four main points listed on page 5 of their remarks in which Maissami fails to disclose. They are as follows: (1) that the instant claim defines the bristle head is made of a silicone material and the stick body is made of a polypropylene; (2) the lengths of the multiple flexible rubber bristles are different; (3) that the anti-slip thread is an annular external thread structure; (4) that there is an annular discarding groove set up between the handle and the stick body. The Applicant emphasizes that Maissami is formed in a unitary molded body of a generally flexible material and that those skilled in the art would not be motivated to make any modifications to Maissami. The Applicant argues that the bristles of Maissami appear to be the same length. The Applicant states that Isensee (disclosing an eraser) is from a different technical field from the present application and one of ordinary skill in the art would not be motivated to modify Maissami by designing an annular external thread structure. In conclusion, the Applicant states that “Isensee, Tsaur, and Kweon fail to provide any motivation to prompt those skilled in the art to modify Maissami, and even blinding modifying Maissami, the prior art could not motivate one to arrive at the technical solution of claim 1.”
	The Examiner respectfully disagrees with the Applicant’s arguments for the following reasons. First, the Examiner does agree that Maissami fails to disclose the limitations described in #(1)-(4) listed on page 5 of the Applicant’s remarks. With regards to point (1) Maissami (while at least in part, from the same material as the tip portion…” Column 2 Line 54 recites that “Preferably, not necessarily, at least a portion of the handle 12 and/or the tip portion is made of a bendable material…” Based on this disclosure of Maissami and the teachings of Butz, one of ordinary skill in the art would find it obvious to modify the materials of Maissami to specifically include polypropylene for the stick body and silicone for the bristle head, as taught by Butz, so that there is a stable plastic formed within the stick body to provide support that sufficiently withstands forces applied by a user and also using a soft flexible material for the head that conforms during cleaning. With regards to point (2), Maissami states at Column 3 Line 24 that “Various lengths, diameters, shapes, numbers, and placement configurations are available for the bristles of this invention, depending on need and the use of the dental device.” Butz teaches their dental device is used to clean interproximal areas and would require a configuration with evenly distributed bristles of different lengths (Figures 1-2). It would have been obvious to modify the length of bristles of Maissami so that they have a configuration suitable to clean interdental areas as taught by Butz. With regards to point (3) and the Applicant’s argument that Isensee is from a different field of endeavor, the Examiner maintains that threaded grip surface of the eraser of Isensee is attempting to achieve the same goal to the grip surface of Maissami, which is to provide a placement for a user to grip a stem-like cylindrical hand tool. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the grips described by Maissami (flat portions, ribs, other grip patterns; Column 2 Lines 33-34) and Isensee (threads; Page 2 Lines 11-15 and 36-41) both relate to a user gripping a body with a cylindrical structure. With regards to point (4) the Applicant does not comment or suggest that the combination of Maissami and Tsaur as being unobvious. For the reasons set forth previously, the Examiner maintains that it would have been obvious for one of ordinary skill in the art to modify the applicator stick of Maissami so that the annular discarding groove is set up between the handle and stick body, as taught by Tsaur, so that a user is able to shorten the entire applicator stick or discard the applicator portion after use.
Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg